Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 2016/0098778) in view of Zhou (US 2014/0372358) in view of Riley (US 2019/0005153) and further in view of Chen (US 2009/0083299) 
Regarding claim 1, Blumenthal discloses:
(i) the computing hardware includes a data inputting module that acquires user information pertaining to a user from at least one source;
Blumenthal [0005] In accordance with another feature of an example embodiment of the present invention, the receiving one or more attributes associated with the user comprises receiving inputs from a user, searching data stored during the user's previous session, searching a database of user attributes, and/or system default settings. 


Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhou discloses:
Zhou [0029] The ad targeting module 155 determines the users to which advertisements provided by vendors are targeted. In some embodiments, the ad targeting module 155 uses information stored in the user profile store 235 to determine the types of ads that a user may be interested in. For example, the ad targeting module 155 may analyze the interests of the user, the age, gender and other attributes of a user to determine which ads the user may be interested in. The advertisers may provide information describing the profiles of users that are likely to be interested in particular types of advertisements. Alternatively, the advertisers may provide information describing the types of products being promoted in the advertisement and the ad targeting module 155 determines the type of users that the advertisement is presented to. For example, advertisements of articles products typically used by men may be directed towards a user who's inferred or user specified gender is male.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Zhou for the purpose of using the ad targeting module 155 to analyze the interests of the user, the age, gender and other attributes of a user to determine which ads the user may be interested in.


Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Riley discloses:
Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Riley for the purpose of providing a selection box that allows the user to select one or more contacts.    

(iv) the computing hardware includes a compiling module that compiles a list comprising the one or more selected contacts;
Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chen discloses:
Chen [0008] According to one aspect of the present invention, the method of managing a contact list in a communication system comprises: a) in response to user manipulation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Chen for the purpose of managing a contact list.  

(v) the computing hardware includes an outputting module that outputs the list of the one or more selected contacts relating to the user, 
Chen [0043] In the method and apparatus of managing the contact list of the present invention described above, the attributes 330 are selected in accordance with the contact frequencies between the user 1 and the contact persons (including the designated contact person 60), after which the selected attributes 330 are presented on the contact list. As a result, the user 1 is able to quickly determine his or her degree of intimacy with each contact person represented on the contact list. 

wherein the modules of (i) to (v) are implemented using at least one of: digital hardware, custom-designed circuits, software executable on the computing hardware.
Blumenthal [0021] Example embodiments may include a computer system having at least one processor, at least one memory, and at least one program module, the program module stored in the memory and configured to be executed by the processor, wherein the at least one 

Regarding claim 7, the combination of Blumenthal, Zhou, Riley and Chen discloses 7. The system of any one of claims 1 to 6, wherein the one or more user attributes comprise one or more of: age, sex, intellectual interests, business activities, business interests, geo-location, business title, and job sector, of the user.
  Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Wang (US 2009/0094213). 
Regarding claim 2, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein data exchange between the modules is implemented in an at least party encrypted and/or obfuscated form to increase data security of operation of the system.
However, Wang discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Wang for the purpose of protecting information from being attacked or stolen.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Liang (US 2019/0138890)
Regarding claim 3, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the modules are reconfigurable using one or more machine learning algorithms in response to data being processed through the modules.  However, Liang discloses:
Liang, abstract, This invention presents a scalable field-configurable learning network and machine intelligence system that is reconfigured to match the architecture or processing flow of a selected deep learning neural network and well suited for combining neural network learning and logic reasoning. It partitions the N layers, clusters or stages of the selected learning network into multiple parts with inter-parts connections to a plural of field-configurable processing modules. The inter-parts connections are configured into a field-configurable processing and interconnection module. Multiple field-configurable learning networks can be interconnected to produce a larger scale field-configurable learning network, and can be connected to the Internet to provide a presents a scalable field-configurable learning network and machine intelligence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Liang for the purpose of presenting a scalable field-configurable learning network and machine intelligence system that is reconfigured to match the architecture or processing flow of a selected deep learning neural network. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Yuen (US 2017/0103072) in view of Anorga (US 2018/0336415 and further in view of Jain (US 2015/0142835)
Regarding claim 4, the combination of Blumenthal, Zhou, Riley and Chen discloses: the inputting module, when in operation, receives a user response and/or user activity from the user; wherein the user response and/or user activity indicates a suitability of the one or more contacts in the outputted list; 
Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map 

Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose the analysis module analyses said user response and/or user activity to produce a user preference.  However, Yuen discloses:
Yuen [0021] The computing device 120 can be a computing device on the client-side of computing system 100, while the tagging engine 140, for example, can be on the server-side of operating environment 100. The computing device 120 can facilitate the creation of a record of user activities. The user activities can be analyzed to determine user preferences, content accessed on a content site, queries issued by the user, related queries issued by the user, and the like, all of which can be analyzed to determine user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Yuen for the purpose of determining user preferences.   

Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose the selection module selects the one or more contacts amongst the contacts database, based on the user preference.  However, Anorga discloses: 
Anorga [0139] In implementations where users permit use of user preference data for applications, a command for the particular action may be to invoke a user-preferred application. For example, if a device that displays user interface 500 has three different contact management 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Anorga for the purpose of executing a command such that a particular contacts application is selected based on user preference data.   

Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose the selection module selects the one or more contacts amongst the contacts database, based on one or more user attributes 
Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.

Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose the selection module selects the one or more contacts amongst the contacts database, based on one or more randomised factors.  However, Jain discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Jain for the purpose of eliminating personal preference. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley, Chen, Yuen, Anorga and Jain and further in view of Knysz (US 2015/0033153).    
Regarding claim 5, the combination of Blumenthal, Zhou, Riley, Chen, Yuen, Anorga and Jain     discloses the elements of the claimed invention as noted but does not disclose wherein the user response and/or user 15 activity comprises one or more of: the user follows up with one or more recommended leads, and responses received from similar one or more users.  However, Knysz discloses:
Knysz [0125]. It would also be present in any other content display areas, such as, for example, displaying user recommended videos or lead histories from other groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen, Yuen, Anorga and Jain to obtain above limitation based on the teachings of Knysz for the purpose of a user recommending videos or leads.  

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Nguyen (US 2016/036 4441).
Regarding claim 6, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the source comprises at least one of: a Customer Relationship management (CRM) 20 interface of the user, an email account of the user, and a social account of the user.  However, Nguyen discloses:
Nguyen [0123] The recommendation engine 302 probabilistically predicts the search query given the above mentioned attributes of the user. Probability for a given search query is determined as a function of, for example, information that may be resident on a user device, for example the user's contacts, calendar, emails, location, direction of travel, and the like, user attributes from CRM and other sources, history of prior contacts through all channels, behavior on the website, behavior on the Web before coming into the website, e.g. search engine, and other relevant parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Nguyen for the purpose of accessing a CRM source.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Muller (US 2010/0235886)
Regarding claim 8, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the selection module further selects one or more contacts based on the one or more contacts having a rating that is lower than a pre-defined threshold value.  However, Muller discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Muller for the purpose of deleting a contact which has not communicated within a threshold amount of time.  

Claims 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal  in view of Zhou in view of Riley and further in view of Chen.   
Regarding claim 9, Blumenthal discloses:
(i) using a data inputting module included in the computing hardware to acquires user information pertaining to a user from at least one source: 
Blumenthal [0005] In accordance with another feature of an example embodiment of the present invention, the receiving one or more attributes associated with the user comprises receiving inputs from a user, searching data stored during the user's previous session, searching a database of user attributes, and/or system default settings. 


Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhou discloses:
Zhou [0029] The ad targeting module 155 determines the users to which advertisements provided by vendors are targeted. In some embodiments, the ad targeting module 155 uses information stored in the user profile store 235 to determine the types of ads that a user may be interested in. For example, the ad targeting module 155 may analyze the interests of the user, the age, gender and other attributes of a user to determine which ads the user may be interested in. The advertisers may provide information describing the profiles of users that are likely to be interested in particular types of advertisements. Alternatively, the advertisers may provide information describing the types of products being promoted in the advertisement and the ad targeting module 155 determines the type of users that the advertisement is presented to. For example, advertisements of articles products typically used by men may be directed towards a user who's inferred or user specified gender is male.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Zhou for the purpose of using the ad targeting module 155 to analyze the interests of the user, the age, gender and other attributes of a user to determine which ads the user may be interested in.


Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Riley discloses:
Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Riley for the purpose of providing a selection box that allows the user to select one or more contacts.    

(iv) using a compiling module included in the computing hardware includes to compile a list comprising the one or more selected contacts; 
Blumenthal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chen discloses:
Chen [0008] According to one aspect of the present invention, the method of managing a contact list in a communication system comprises: a) in response to user manipulation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal to obtain above limitation based on the teachings of Chen for the purpose of managing a contact list.  

(v) using an outputting module included in the computing hardware to output the list of the one or more selected contacts relating to the user, 
Chen [0043] In the method and apparatus of managing the contact list of the present invention described above, the attributes 330 are selected in accordance with the contact frequencies between the user 1 and the contact persons (including the designated contact person 60), after which the selected attributes 330 are presented on the contact list. As a result, the user 1 is able to quickly determine his or her degree of intimacy with each contact person represented on the contact list. 

wherein the method further includes arranging for the modules of (i) to (v) to be implemented using at least one of: digital hardware, custom- designed circuits, software executable on the computing hardware.
Blumenthal [0021] Example embodiments may include a computer system having at least one processor, at least one memory, and at least one program module, the program module 
Regarding claim 15, the combination of Blumenthal, Zhou, Riley and Chen discloses wherein the one or more user attributes comprise one or more of: age, sex, intellectual interests, business activities, business interests, geo-location, business title, and job sector, of the user.
  Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.
Regarding claim 17, the combination of Blumenthal, Zhou, Riley and Chen discloses a  computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being 10 executable by a computerized device comprising processing hardware to execute a method of  claim 9. 
Blumenthal [0021] Example embodiments may include a computer system having at least one processor, at least one memory, and at least one program module, the program module stored in the memory and configured to be executed by the processor, wherein the at least one program module includes instructions for performing one or more of the features described above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Wang.   
Regarding claim 10, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the method includes arranging for data exchange between the modules to be implemented in an at least partly encrypted and/or obfuscated form to increase data security of operation of the system.  However, Wang discloses:
Wang [0411] (4) "Data encrypting & decrypting module": transmitting the encrypted data between "PageFocus network severer" and "PageFocus network browser" and protecting information from being attacked or stolen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Wang for the purpose of protecting information from being attacked or stolen.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Liang.  
Regarding claim 11, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein method includes arranging for the modules to be reconfigurable using one or more machine learning 5 algorithms in response to data being processed through the modules.  However, Liang discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Liang for the purpose of presenting a scalable field-configurable learning network and machine intelligence system that is reconfigured to match the architecture or processing flow of a selected deep learning neural network. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Yuen in view of Anorga and further in view of Jain.  

Riley [0059] The user interface 300 includes user interface elements 301, 303, and 305. The user interface element 301 labeled with the text "Select Contacts" is a selection box that allows the user to select one or more contacts 171. The user may view or interact with location data 172 associated with the selected one or more contacts 171 on the map 140. If the user selects a contact 171 using the user interface element 301, the selection engine 215 of the map engine 165 may render locations 117 from the location data 172 associated with the selected contact 171 on the map 140 in the window 320.

Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose using the analysis module, when in operation, to analyse said user response and/or user activity to produce a user preference.  
However, Yuen discloses:
Yuen [0021] The computing device 120 can be a computing device on the client-side of computing system 100, while the tagging engine 140, for example, can be on the server-side of operating environment 100. The computing device 120 can facilitate the creation of a record of user activities. The user activities can be analyzed to determine user preferences, content accessed on a content site, queries issued by the user, related queries issued by the user, and the like, all of which can be analyzed to determine user preferences.


Furthermore, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose using the selection module, when in operation, to select the one or more 15 contacts amongst the contacts database, based on the user preference, in addition to the one or more user attributes and/or one or more randomised factors.
However, Jain discloses:
Jain [0062] In some embodiments, to avoid parsing unwanted status messages, the user can manually select contacts under various categories such as Family, Relatives, Close Friends, Colleagues and most contacted friend. The user can also select contacts randomly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Jain for the purpose of eliminating personal preference. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley, Chen, Yuen, Anorga and Jain and further in view of Knysz (US 2015/0033153).    
Regarding claim 13, the combination of Blumenthal, Zhou, Riley, Chen, Yuen, Anorga and Jain     discloses the elements of the claimed invention as noted but does not disclose wherein the user response and/or user 15 activity comprises one or more of: the user follows up with one or more 
Knysz [0125]. It would also be present in any other content display areas, such as, for example, displaying user recommended videos or lead histories from other groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen, Yuen, Anorga and Jain to obtain above limitation based on the teachings of Knysz for the purpose of a user recommending videos or leads.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Nguyen (US 2016/036 4441).
Regarding claim 14, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the source comprises at least one of: a Customer Relationship management (CRM) 20 interface of the user, an email account of the user, and a social account of the user.  However, Nguyen discloses:
Nguyen [0123] The recommendation engine 302 probabilistically predicts the search query given the above mentioned attributes of the user. Probability for a given search query is determined as a function of, for example, information that may be resident on a user device, for example the user's contacts, calendar, emails, location, direction of travel, and the like, user attributes from CRM and other sources, history of prior contacts through all channels, behavior on the website, behavior on the Web before coming into the website, e.g. search engine, and other relevant parameters.
.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blumenthal, Zhou, Riley and Chen and further in view of Muller (US 2010/0235886)
Regarding claim 16, the combination of Blumenthal, Zhou, Riley and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the selection module further selects one or more contacts based on the one or more contacts having a rating that is lower than a pre-defined threshold value.  However, Muller discloses:
Muller [0022]  That is, the user can predefine a predetermined amount of time before these proposed actions are to be triggered and presented the user. For example, if the users have not interacted in a period of one year, the rating of the metric "trust" is decreased by one and if the rating of the metric "trust" falls below six, then one or more proposed actions are presented to the user. If the user decides to delete the other user as a contact, then the process ends at operation 140. On the other hand, from operation 140 the process returns to operation 100 to repeat the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blumenthal, Zhou, Riley and Chen to obtain above limitation based on the teachings of Muller for the purpose of deleting a contact which has not communicated within a threshold amount of time.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161